Citation Nr: 0107692	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran, without good cause, failed to report for 
scheduled VA examinations of service-connected disabilities 
for the purpose of evaluating his claim for a TDIU.  


CONCLUSION OF LAW

The claim for entitlement to a TDIU is denied as a matter of 
law.  38 C.F.R. 3.326, 3.327, 3.655(b) (2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. 3.326(a).  

VA regulations provide that, in claims for increase and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination, without good cause, the 
claim shall be denied, without review of the evidence of 
record.  See 38 C.F.R. § 3.655(b).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).  

The United State Court of Appeals for Veterans Claims (Court) 
has held that the burden is on VA to demonstrate that notice 
was sent to the claimant's last address of record and that 
the claimant lacked adequate reason or good cause for failing 
to report for a scheduled examination.  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2000).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

Factual Background and Analysis

The records show that the veteran is currently service 
connected for the absence of the right eye, acquired (40 
percent), left humerus fracture (noncompensable), and post-
traumatic stress disorder (PTSD) (30 percent).  His combined 
disability rating is 60 percent.  38 C.F.R. § 4.25.  

The RO most recently granted service connection with the 
assignment of a 30 percent rating for PTSD in September 1998.  
This decision was not appealed.  

Approximately one year later, the veteran submitted his claim 
for increased compensation based on individual employability 
in August 1999.  The veteran submitted VA records in support 
of his claim dating from April 1998, August 1999, and 
September 1999.  The April 1998 medical record addresses knee 
problems, and the August 1999 medical record addresses knee 
pain and poison ivy.  

The September 1999 progress note documents a nursing mental 
health assessment.  It was noted that the veteran had not 
been employed since 1998.  

The veteran reported various symptoms, including nightmares 
(but not of combat), and the diagnosis was depression, not 
otherwise specified, with a global assessment of functioning 
(GAF) of 80 assigned.  

Pursuant to the veteran's claim, the RO scheduled the veteran 
for three VA examinations in October 1999, one for each 
service-connected disability.  The record shows that the 
veteran failed to report for all of these examinations.  

As was stated above, when a veteran fails to report for an 
examination scheduled in conjunction with an increased 
compensation claim, the claim shall be denied, absent a 
showing of good cause.  38 C.F.R. § 3.655.  

The record contains an examination worksheet; however, it 
does not contain a copy of the actual notice sent to the 
veteran regarding the scheduling of the VA examination.  

There is no indication from the record that such a notice was 
not sent out.  The Court has held that the "presumption of 
regularity" that attends the official actions of governmental 
officials imposes a presumption that VA properly discharged 
its official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 7 
Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 Vet. 
App. 307, 308- 309 (1992)).  In addition, the veteran has 
made no indication that he did not receive notice for such 
examinations.  

Furthermore, the record shows that the RO cited to the 
veteran's failure to report for the VA examinations and to 
38 C.F.R. § 3.655 in the October 1999 rating decision and the 
January 2000 statement of the case.  

These decisions were sent to his latest address of record as 
listed on his claim for a TDIU.  It is noted that this same 
address was also subsequently noted in his substantive 
appeal.  


Therefore, based on the presumption of regularity, the Board 
concludes that the initial notice of these VA examinations 
was sent to the veteran's latest address of record (as the 
record indicates that other communications were sent to his 
latest address of record, and there is no evidence indicating 
that his address has changed since the filing of his appeal), 
and that the record further demonstrates that the veteran was 
given notice of his failure to report for his VA examinations 
at his latest address of record.  

The Board also notes that there is no evidence that the 
veteran had good cause in his failure to report for the 
scheduled VA examinations.  Neither he, nor his 
representative have offered any explanation as to why he 
failed to appear for these examinations.  See Hyson, supra.  

There is no other evidence in the record which would indicate 
good cause.  Nor did the veteran request another VA 
examination.  

The Board finds that these examinations were necessary to 
evaluate the veteran's claim for increased compensation based 
on individual unemployability, as the claimed disabilities do 
not currently meet the percentage requirements for a TDIU 
evaluation under 38 C.F.R. § 4.16(a), and because there is no 
evidence on file concerning the current severity of any of 
his service connected conditions, and how they, either singly 
or in combination, impact his employability.  That is, he has 
furnished no medical evidence which would serve as a viable 
substitute for the scheduled examination.  See 38 C.F.R. 
3.326(b).  

In this regard, the Board notes that the VA progress notes 
following the submission of his claim do not address any of 
his service-connected disabilities.  They are therefore not a 
viable substitute for the scheduled examinations which would 
have provided insight into the current severity of his 
service-connected disabilities, and into the issue of whether 
they prevent him from engaging in substantially gainful 
employment.  Id.  

As the record has failed to show good cause for the veteran's 
failure to report to the scheduled October 1999 VA 
examinations, and the record indicates that the RO notified 
him at his latest address of record, the claim must be denied 
as a matter of law.  38 C.F.R. § 3.655; see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

